IN THE SUPREME COURT OF IOWA

                                  No. 22–0965

           Submitted September 14, 2022—Filed October 14, 2022


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JEFFREY MICHAEL JANSSEN,

      Respondent.


      On review of the report of the Iowa Supreme Court Grievance Commission.

      In an attorney disciplinary action, the grievance commission recommends

an eighteen-month suspension of the attorney’s law license based on violations

of our attorney ethics rules. LICENSE SUSPENDED.

      Christensen, C.J., delivered the opinion of the court, in which all justices

joined.

      Tara van Brederode and Allison Anne Schmidt, Des Moines, for

complainant.

      Jeffrey Michael Janssen, Des Moines, pro se.
                                        2


CHRISTENSEN, Chief Justice.

      This attorney disciplinary matter is a lesson in what happens when an

attorney abuses the legal system in an effort to resolve his clients’ cases. He

made misrepresentations to the court and filed meritless motions to

unreasonably delay various hearings. Likewise, he neglected to keep his clients

informed and repeatedly disparaged opposing counsel with unsubstantiated

claims. In the midst of all this, and before the Iowa Supreme Court Attorney

Disciplinary Board (Board) filed its complaint in this matter, his license was

administratively suspended for failure to file annual reports regarding continuing

legal education and client security funds.

      Just as he did not show up for trial in one of the matters at issue, the

attorney did not participate in these disciplinary proceedings. His decision not

to participate left the grievance commission with little choice but to deem the

allegations admitted, and the commission recommended an eighteen-month

suspension of the attorney’s license. On our de novo review, we find the same

violations of our ethics rules and impose a twelve-month suspension.

      I. Factual and Procedural Background.

      Jeffrey Janssen obtained his Iowa law license in 2016 and maintained a

private law practice in Des Moines alongside another attorney. This case arises

from Janssen’s representation of one client in a child support matter and another

client in a child custody matter. Neither party contests the commission’s factual

findings, and we agree with those factual findings below upon our de novo review

of the record.
                                         3


      A. Child Support Matter (Count I). Victor Rodriguez hired Janssen

around February 24, 2017, to represent him in an administrative child support

proceeding in Union County for a child that Rodriguez fathered with Ashley Page.

The State represented the Iowa Child Support Recovery Unit to collect child

support from Rodriguez. Initially, Page did not have legal representation but soon

lawyered up after receiving the following letter from Janssen threatening to seek

full custody of her son on his client’s behalf if she did not consent to his client’s

desire to terminate his parental rights over that same child:

             I represent Victor Rodriguez in an action against you, as an
      interested party, to terminate parental rights of W.M.P., a minor
      child. I hope that you are in agreement to this process. If so, things
      will go a lot smoother if I can get your cooperation in this matter. If
      not, Victor will be seeking full custody of your son, W.M.P.

Page retained attorney David Jungmann. The parties participated in a hearing

on March 31 that resulted in a district court order establishing Rodriguez’s

support at $450 per month beginning April 1. The district court reserved the

remaining issue of retroactive support for a final hearing on April 21.

      The second hearing could not proceed as scheduled because Janssen

informed the court at the outset that he would be filing a motion to disqualify

Jungmann. His subsequent motion alleged Jungmann should be disqualified

because he previously represented Jacqueline Rodriguez—Victor Rodriguez’s

ex-wife—in the couple’s 2008 dissolution proceedings. Janssen’s motion also

made various unsubstantiated claims that Jungmann had a “personal vendetta”

against and “a physical altercation” with Victor Rodriguez. Additionally, Janssen

accused Jungmann of “coaching witnesses who were under the influence to
                                        4


testify against [Victor] Rodriguez on the stand.” The motion attached

Jungmann’s appearance as Jacqueline’s attorney and Jacqueline’s answer in the

2008 dissolution proceedings, but there was no support for Janssen’s other

allegations in the motion.

      Before the hearing on the motion to disqualify could occur, Janssen also

filed a motion to quash a subpoena on May 9 that Jungmann had served on

Rodriguez’s employer in search of wage information from 2014 to the present

related to the issue of retroactive child support. In the motion to quash, Janssen

characterized   Jungmann’s    subpoena      as   “another   attempt   by   Attorney

Jungmann to take out his personal vendetta against [Rodriguez]” and argued the

wage information was “beyond the scope of the issues left to be resolved in this

matter.” The district court conducted a hearing on May 19, which resulted in the

denial of the motion to disqualify as well as the motion to quash the subpoena

for Rodriguez’s income and employment records. The district court then

rescheduled the retroactive support hearing for July 24.

      In the meantime, Janssen’s colleague, Dallas Janssen (Dallas), filed a

notice with the district court that months earlier he filed for Chapter 13

bankruptcy on Rodriguez’s behalf. The district court rescheduled the hearing yet

again so Page could seek relief in the bankruptcy court for the child support that

Rodriguez owed. The retroactive support hearing eventually occurred on

January 30, 2018—months after it was initially set for hearing—/and the district

court issued a ruling ordering Rodriguez to pay retroactive support on

February 28 in the amount of $3,280.68.
                                         5


      Additionally, the district court sanctioned Janssen personally under Iowa

Rule of Civil Procedure 1.413(1), reasoning:

      [T]he court is . . . concerned with the motions to disqualify counsel
      and to quash the subpoena. They were neither warranted in fact nor
      law and the court questions whether they were filed in good faith.
      The motions were filed, and signed, by Victor’s counsel.

             The motion to disqualify included the allegation that: “It is
      clear that Attorney Jungmann and Rodriguez have a past together
      and that Attorney Jungmann has a personal vendetta against
      Rodriguez.” The allegation is unfounded and the motion should not
      have been filed. The motion to quash was filed raising issues which
      Rodriguez did not have standing to address and sought to prevent
      access to Victor’s wage information. This is a case about how much
      child support Victor should pay; that motion should not have been
      filed.

             The court had the opportunity to view counsel in chambers
      and in the hearing. It appeared to the court that Mr. Janssen desired
      to try Mr. Jungmann as much as Mr. Janssen sought to present
      argument and evidence for Victor. The motions to disqualify and
      quash delayed the proceedings and wrongly increased Ashley’s
      attorney’s fees.

      The court ordered Janssen to pay Page $1,000 “as a sanction which

represents a portion of her unnecessarily incurred attorney’s fees” and “ought to

quell bogus motions.” Janssen took more than a year to pay the sanction and

accrued interest.

      B. Child Custody Matter (Count II). In September 2017, Chloe Lockhart

hired Janssen to represent her in a child custody dispute between Lockhart and

Daniel Harden, Jr. in Polk County. Shortly thereafter, Lockhart relocated to

Indiana, where she was stationed as a sergeant in the U.S. Army Reserves on

active duty. On October 29, the district court granted Lockhart temporary

primary physical care of the parties’ child. The district court set the custody trial
                                         6


for June 27, 2018. Prior to the trial, the parties’ attorneys discussed the

possibility of continuing the trial but an agreement was never reached.

      Janssen went on vacation from approximately June 16 to June 25. Before

he left, he failed to comply with the trial scheduling order, which required filing

a witness and exhibit list. Furthermore, he did not file a motion to continue the

trial, which was set to commence only two days after his return from vacation.

      On the eve of trial, Harden’s attorney filed a motion in limine seeking to

exclude Lockhart from presenting witness testimony or offering exhibits because

she failed to file witness and exhibit lists. At 4:13 p.m. that day, the case

coordinator emailed the parties to inform them that the district court would hear

their case “in Courtroom 310 tomorrow.” In what appears to be a response to the

motion in limine and the case coordinator’s communication, Janssen replied at

4:24 p.m. to inform them that he “just filed a Motion to Stay pursuant to 50

U.S.C. App. § 522 [of the Servicemembers Civil Relief Act]” and attached the

motion to the email. Janssen’s motion declared that his client’s “ability to defend

is materially affected by her current active military duties,” and he attached two

letters in support of this claim: one from Lockhart and one purportedly from her

commanding officer.

      Lockhart’s letter explained that her Army position “has kept me in Indiana

for training and to serve and has made it so I have not been able to properly

prepare for trial. I requested leave in order to prepare for trial but was unable to

do so.” The letter purportedly from her commanding officer stated that Lockhart’s

“ACTIVE DUTY status has kept her in Indiana and has made it so she has not
                                         7


been able to properly prepare for trial. Leave was not authorized and at this time,

is not available, for her to prepare for trial.” The commanding officer’s electronic

signature on the letter was admittedly typed by Janssen but did not include any

indication that he was signing it at the commanding officer’s direction.

      Janssen emailed Lockhart after filing the documents, instructing her that

he “would still like the signed copy [of the letter]” from her commanding officer

“when you receive it.” He also told her he would “be at the Courthouse tomorrow

. . . in room 310. Please do not be there but be available in case you need to come

quickly.” Lockhart inquired, “[W]hat time will you be there so I could be ready if

I need to come there,” but Janssen did not respond. The district court judge

emailed the parties at 5:10 p.m., writing in relevant part,

             I expect to see all of you tomorrow promptly at 9. I will be
      particularly interested in hearing why this rather significant fact
      about Respondent’s active duty status is just now coming to light
      given that the order setting this matter for a two-day nonjury trial
      was filed on February 5, 2018—almost five months ago.

      Janssen did not appear at the hearing the next day or send substitute

counsel on his behalf. The district court eventually reached him via telephone

for the hearing. Despite the district court’s expectation “to see all of you” at the

hearing, including Lockhart, Lockhart followed Janssen’s instructions and did

not show up or participate in the hearing. Janssen claimed he could not appear

in person because he had a migraine.

      Janssen told the district court that he incorrectly assumed “there was a

continuance that was going to be agreed upon by all parties . . . . But then it

didn’t happen.” Nevertheless, he assumed that his staff was going to file a
                                        8


continuance while he was on vacation, which also did not occur. During the

hearing, Janssen was not forthcoming about the fact that he had electronically

signed the commanding officer’s letter attached to his motion without the

officer’s authorization.

       Although the district court “reluctantly” granted a ninety-day stay, it

sustained Harden’s motion to modify the temporary custody order to change

custody from Lockhart to Harden until the new trial date to maintain the

relationship between the child and the guardian ad litem, who was located in

Iowa. Despite Janssen’s assurances to the district court at the hearing that he

would inform Lockhart of the custody modification, he did not do so. Instead,

Lockhart discovered the change in custody when she arrived at Harden’s home

two days after the hearing to pick up the child in accordance with the prior

temporary custody order.

       Lockhart discharged Janssen on July 10, and Janssen filed a motion to

withdraw on July 16. Attorney Brittany Sandler filed a limited appearance on

Lockhart’s behalf on July 16, along with a motion to amend, enlarge, and/or

reconsider. This motion included an affidavit from Lockhart acknowledging she

signed the letter attached to Janssen’s motion to stay after he told her he needed

it signed and returned immediately. Nevertheless, Lockhart noted she was

“confused as to why I needed to sign the paperwork because I never told my

attorney that I was unable to attend the trial dates in June due to being deployed

to Indiana. And moreover, I was already present in Iowa, and was prepared to go

to trial.”
                                               9


       The district court addressed the motion to amend and Janssen’s motion

to withdraw at a hearing on August 16. At the hearing, Janssen maintained

Lockhart was not prepared for trial. When the district court asked him whether

he authored the letter from Lockhart’s commanding officer, Janssen conceded,

“I authored that and sent that to the commanding officer, yes.” When asked

whose signature was on the commanding officer’s letter, Janssen answered, “I

believe that’s my signature, but I had approval from the commanding officer to

do that” and claimed he had proof of this approval in an email. Janssen never

provided such proof.

       The district court granted Janssen’s motion to withdraw but denied

Lockhart’s motion to amend, characterizing Lockhart’s actions in signing the

documents from Janssen as “deceitful separate and apart from Mr. Janssen’s

actions.” Lockhart ultimately proceeded without counsel, which resulted in the

entry of an order on November 12 establishing paternity and awarding Harden

with primary physical care of the child, as well as setting visitation and child

support.

       C. Disciplinary Proceedings. On October 25, 2021, Janssen’s law license

was administratively suspended for failing to comply with Iowa Court Rule 41.41

and Iowa Court Rules 39.1 through 39.13.2 Shortly after that suspension, which

still remains in place, the Board filed a complaint against Janssen, alleging he



        1This rule establishes the annual fee and reporting requirements regarding continuous

legal education that an attorney must submit to the commission.
      2The court rules in chapter 39 govern an attorney’s obligations to Iowa’s client security

commission.
                                        10


violated several rules of professional conduct while representing Rodriguez and

Lockhart. Janssen was properly served with the complaint but did not file an

answer.

      During the commission’s December 8 scheduling conference call, Janssen

indicated that he would not participate in the disciplinary proceedings and did

not object to the hearing date. Janssen did not respond to the Board’s motion

filed that day to deem the allegations in its complaint admitted. Accordingly, the

commission entered an order on February 22, 2022, granting the Board’s motion

and limiting the grievance hearing to the issue of the appropriate sanction for

Janssen’s ethical violations. See Iowa Ct. R. 36.7 (“If the respondent fails or

refuses to file an answer within the time specified, the allegations of the

complaint are deemed admitted, and the matter will proceed to a hearing on the

issue of the appropriate sanction.”).

      Janssen filed no documents or correspondence in the disciplinary

proceeding and did not appear or otherwise participate in the March 29 hearing.

The Board submitted a posthearing brief seeking a suspension of Janssen’s law

license “for an indefinite period of at least twelve to eighteen months.” Janssen

did not file a posthearing brief. The commission filed its written report on June 7,

recommending an eighteen-month suspension of Janssen’s law license for

violating the following rules of professional conduct, many of which occurred in

his representation of clients in both matters: 32:1.3 (diligence), 32:1.4

(communications),    32:3.1   (meritorious   claims    and   contentions),   32:3.2
                                        11


(expediting litigation), 32:3.3(a)(1) (candor toward the tribunal), 32:4.4 (respect

for rights of third persons), and 32:8.4 (misconduct).

      In reaching this sanction, the commission explained, “Janssen’s decision

not to participate in the grievance process leaves the Commission with no

mitigating factors for consideration.” Further, the commission considered

Janssen’s “total lack of participation” in the disciplinary proceedings as an

aggravating factor in reaching its decision. It also found the following aggravating

factors: harm to clients and third parties, violation of multiple rules, and the

administrative suspension of Janssen’s law license that resulted from his failure

to comply with Iowa Court Rules 41.4 and 39.1 through 39.13.

      II. Standard of Review.

      “Even when a lawyer opts not to participate in disciplinary proceedings as

[Janssen] has done here, we still review de novo the alleged violations and

evidence to ensure that the Board has proved each allegation of misconduct by

a convincing preponderance of the evidence.” Iowa Sup. Ct. Att’y Disciplinary Bd.

v. O’Brien, 971 N.W.2d 584, 589 (Iowa 2022). We respectfully consider the

commission’s factual findings, but they are not binding. Iowa Sup. Ct. Att’y

Disciplinary Bd. v. Noel, 923 N.W.2d 575, 582 (Iowa 2019). Likewise, we “have

the discretion to ‘impose a greater or lesser sanction than what the commission

has recommended upon proof of an ethical violation.’ ” Id. (quoting Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Mathahs, 918 N.W.2d 487, 489 (Iowa 2018)).
                                         12


      III. The Sanction for Janssen’s Ethical Violations.

      Neither party contests the commission’s legal conclusions, and we agree

with those legal conclusions based on our own analysis of the record. Thus, our

remaining task is to determine the appropriate sanction for Janssen’s

misconduct. To do this, we examine various factors, including any mitigating

and aggravating circumstances, “the nature of the violations, protection of the

public, deterrence of similar misconduct by others, the lawyer’s fitness to

practice, and [our] duty to uphold the integrity of the profession in the eyes of

the public.” Iowa Sup. Ct. Att’y Disciplinary Bd. v. Kieffer-Garrison, 951 N.W.2d

29, 37 (Iowa 2020) (alteration in original) (quoting Iowa Sup. Ct. Att’y Disciplinary

Bd. v. Watkins, 944 N.W.2d 881, 889 (Iowa 2020)).

      Janssen’s “failure to participate in the proceedings leaves us in the dark

about mitigating factors to consider.” O’Brien, 971 N.W.2d at 593. While the

misconduct at issue began less than a year after Janssen was admitted to the

Iowa bar, we do not consider his inexperience to be a mitigating factor as we

have in some previous cases. See Iowa Sup. Ct. Att’y Disciplinary Bd. v. Turner,

918 N.W.2d 130, 155 (Iowa 2018). Frankly, little experience is necessary to

appreciate the wrongdoing inherent in Janssen’s misrepresentations and deceit.

Id. Janssen’s “silence is a potential missed opportunity to advocate for a more

lenient sanction.” O’Brien, 971 N.W.2d at 594.

      Various aggravating factors influence our sanction in this case. Janssen’s

dishonesty in electronically signing the commanding officer’s signature on a

letter Janssen authored without the officer’s consent, as well as his advice to
                                        13


Lockhart to disobey a court order warrant a “substantial sanction[] ranging from

permanent disbarment to [a] six-month license suspension[].” Kieffer-Garrison,

951 N.W.2d at 38 (quoting Iowa Sup. Ct. Att’y Disciplinary Bd. v. Kallsen, 814

N.W.2d 233, 239 (Iowa 2012)). Janssen misled the court to believe that Lockhart

was unavailable when, in fact, she actually was available and Janssen had told

her not to attend the hearing.

      Time and again, we have explained that

      [f]undamental honesty is the base line and mandatory requirement
      to serve in the legal profession. The whole structure of ethical
      standards is derived from the paramount need for lawyers to be
      trustworthy. The court system and the public we serve are damaged
      when our officers play fast and loose with the truth.

Id. (alteration in original) (quoting Kallsen, 814 N.W.2d at 239). Janssen played

fast and loose with the truth to the detriment of everyone involved.

      Moreover, Janssen abused the legal system through his repeated attempts

to avoid resolving his cases. This cycle of neglect harmed clients and third parties

and wasted court time and resources. See, e.g., O’Brien, 971 N.W.2d at 593

(noting client harm is an aggravating factor in sanctioning attorney misconduct).

For example, as the commission noted,

      Ms. Page had to hire an attorney to represent her interests in
      Mr. Rodriguez’s bankruptcy proceeding, and exhausted all of her
      available paid time off from work to attend the multiple hearings
      caused by the motions filed by Mr. Janssen. All totaled, Ms. Page
      paid Mr. Jungmann approximately the same amount that Ms. Page
      was ultimately awarded in retroactive support.

(Footnote omitted.)

      Likewise, his delay tactics in the child support matter compromised court

efficiency and resulted in a lengthy period of uncertainty for his client as to the
                                        14


amount of child support arrearage he owed until the district court made a final

determination. We are also left to wonder if Lockhart would have fared better in

her quest for primary physical care if the trial had been held as scheduled

instead of being continued at Janssen’s insistence, which resulted in the loss of

her temporary primary physical care pending final trial. Couple that with the

district court’s finding that she was “deceitful separate and apart from

Mr. Janssen’s actions,” it is not a stretch to hypothesize that she was harmed by

Janssen’s representation.

      Although “[a]ttorney neglect cases typically result in sanctions anywhere

from a public reprimand to a six-month suspension,” “we impose more severe

sanctions when neglect violations are accompanied by other violations or

aggravating factors.” Id. at 591. Here, Janssen also misled his clients, made

frivolous   filings,   made   misrepresentations   to   the   district   court,   and

unnecessarily delayed litigation. Janssen’s treatment of opposing counsel in the

Rodriguez case exemplifies the sort of “damaging consequences” of attorney

incivility that we have cautioned about in the past, including “higher litigation

costs for the client via needless arguing,” “hearings on [unnecessary] motions

that could have been avoided if the parties acted reasonably,” and “the depletion

and waste of judicial resources.” Iowa Sup. Ct. Att’y Disciplinary Bd. v. Rhinehart,

953 N.W.2d 156, 173 (Iowa 2021) (Christensen, C.J., concurring specially)

(quoting David A. Grenardo, A Lesson in Civility, 32 Geo. J. Legal Ethics 135,

145 (2019)).
                                       15


      To make matters worse, Janssen ignored the disciplinary process

altogether. O’Brien, 971 N.W.2d at 593 (“[An attorney’s] failure to participate in

the commission proceedings is also an aggravating factor.”). Janssen’s apparent

“lack of interest not only mocks the disciplinary process but casts serious doubt

on [his] true commitment and dedication to rectify [his] past conduct and adhere

to the highest standards of professional conduct in the future.” Iowa Sup. Ct. Bd.

of Prof’l Ethics & Conduct v. Lyzenga, 619 N.W.2d 327, 333 (Iowa 2000) (en banc).

It “suggests an overall attitude of disrespect and disregard for this profession.”

Iowa Sup. Ct. Bd. of Prof’l Ethics & Conduct v. Ramey, 639 N.W.2d 243, 246 (Iowa

2002). This disregard for the disciplinary process is only amplified by the fact

that Janssen’s license is currently suspended independent of any activity in this

case because of his disregard for Iowa Court Rules 41.4 and 39.1 through 39.13.

See O’Brien, 971 N.W.2d at 593. Janssen’s apparent lack of remorse for his

misconduct is another “powerful aggravating factor in this case because a major

role of our disciplinary system is to protect the public from overreaching and

unethical lawyers.” Kieffer-Garrison, 951 N.W.2d at 40 (quoting Iowa Sup. Ct.

Att’y Disciplinary Bd. v. Parrish, 925 N.W.2d 163, 182 (Iowa 2019)).

      The commission reached its recommended sanction of an eighteen-month

suspension based on its conclusion that this case closely resembles Iowa

Supreme Court Attorney Disciplinary Board v. Cunningham, 812 N.W.2d 541

(Iowa 2012). There, we suspended an attorney’s license for eighteen months

because he similarly neglected two client matters by failing to communicate with

clients, unnecessarily delayed litigation, made misrepresentations both to clients
                                          16


and officers of the court, and failed to respond to the board’s complaint or

participate in the disciplinary proceedings. Id. at 550–52. But that attorney also

“ ‘just left’ his practice” without warning, leaving other attorneys in his office to

take over representation in around twelve cases that he had abandoned. Id. at

543–44. Although troubling, Janssen’s misconduct did not go quite that far.

      In Iowa Supreme Court Attorney Disciplinary Board v. Aeilts, we recently

suspended an attorney’s license for six months due to his misrepresentations

about his professional experience and the false report of a crime that led to a

malicious prosecution conviction, in addition to his conviction for operating a

motor vehicle while intoxicated. 974 N.W.2d 119, 123 (Iowa 2022). In doing so,

we relied on analogous cases, including Iowa Supreme Court Attorney

Disciplinary Board v. McGinness, 844 N.W.2d 456 (Iowa 2014). As we noted in

Aeilts, McGinness involved the suspension of an attorney’s license for six months

after “he falsified the certificate of service on civil discovery requests he failed to

send to opposing counsel and then doubled down to the point of hiring a

handwriting expert to support his insistence he had not copied the certificate

from another filing when confronted.” Aeilts, 974 N.W.2d at 129 (summarizing

the misconduct at issue in McGinness, 844 N.W.2d at 462–63). But those

disciplinary cases involved fewer aggravating factors and more mitigating factors

than Janssen’s, in part because those attorneys cooperated with the disciplinary

board. See id. at 131; McGinness, 844 N.W.2d at 464.

      Ultimately, Janssen’s case is not as severe as the misconduct that

warranted an eighteen-month suspension in Cunningham, yet more troublesome
                                              17


than the circumstances that led to six-month suspensions in Aeilts and

McGinness. Given the nature of Janssen’s violations, the number of aggravating

factors, and the absence of any mitigating factors, the public and the legal

profession are best served through a twelve-month suspension of Janssen’s

license.

       IV. Disposition.

       We suspend Janssen’s license to practice law with no possibility of

reinstatement for twelve months.3 This suspension applies to all facets of the

practice of law under Iowa Court Rule 34.23(3). Janssen must comply with the

notification requirements to his clients in Iowa Court Rule 34.24. At the

conclusion of this suspension, Janssen still must become compliant with Iowa

Court Rule 41.4 and Iowa Court Rules 39.1 through 39.13 before he can be

reinstated to practice law. We tax the costs of this action to Janssen under Iowa

Court Rule 36.24(1).

       LICENSE SUSPENDED.




        3In line with our recent approval of an amendment to rule 34:23(1), Janssen’s suspension

will commence ten days from the date of this decision.